Citation Nr: 1454095	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for type 2 diabetes mellitus, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for residuals of prostate cancer, claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.

4.  Entitlement to service connection for Parkinson's disease, claimed as secondary to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

Previously, service connection had been severed for prostate cancer and erectile dysfunction, effective June 1, 2003.  That severance was upheld by the Board in March 2009.  The Veteran did not appeal the Board's March 2009 decision, and it became final.  Subsequently, in November 2009, the Veteran filed the present claim for service connection for prostate cancer and erectile dysfunction.  The Board recognizes that as service connection had previously been granted and then severed for these two disabilities, the present claim does not represent an effort to reopen a previously denied claim through the submission of new and material evidence.  Rather, it represents a new claim for service connection on the merits.  The Board has characterized the issues of entitlement to service connection for prostate cancer and erectile dysfunction as such.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in August 2013.  A copy of the hearing transcript is of record and has been reviewed.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to a total disability rating based on individual unemployability has been raised during the August 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for prostate cancer, erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and Parkinson's disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for type 2 diabetes mellitus. 

2.  The evidence received since the last final rating does not relate to an unestablished fact necessary to substantiate the diabetes claim, and does not raise a reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1.  The RO's August 2002 rating decision that denied service connection for type 2 diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for type 2 diabetes mellitus.  38 U.S.C.A. §§ 5108, 5107 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

I.  Duties to Notify and Assist

With respect to the Veteran's petition to reopen the service connection claim for type 2 diabetes mellitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In claims to reopen, prior to the adjudication of petitions to reopen service connection claims, a veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006). 

Here, the RO sent a pre-adjudicatory VCAA notice letter to the Veteran in December 2009 that was compliant with the holding in Kent, because it sufficiently explained the bases of the August 2002 prior denial of service connection for diabetes mellitus (i.e., the deficiencies in the evidence when this claim was previously considered).  That notice letter also informed him of the evidence required to substantiate his service connection claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has also been advised as to how downstream disability ratings and effective dates are assigned.  VA has satisfied its duty to notify the Veteran concerning his claim.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; his service personnel records; VA and private medical evidence; excerpts from the deck logs of the U.S.S. Dahlgren; an alphabetized Agent Orange ship list; letters from the National Archives and Records Administration; the Board hearing transcript; and lay contentions. 

The Veteran was not afforded an examination for a specific etiology opinion in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received to reopen this claim.  The duty to assist does not include the provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Accordingly, there is no duty to obtain an etiology opinion and no error exists.  See id.

The Veteran was also afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

II.  Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

In this case, the RO denied, as relevant, the Veteran's original service connection claim for type 2 diabetes mellitus in an August 2002 rating decision.  Although a current disability was shown in the private and VA medical evidence, the Veteran had no service in the Republic of Vietnam during the Vietnam War Era and was therefore not presumed to have been exposed to herbicides in Vietnam.  The RO determined there was no evidence that the Veteran had been exposed to herbicides during service, and there was no medical evidence to show a diagnosis of diabetes within one year of the Veteran's separation from active duty.  The Veteran did not appeal the August 2002 denial of service connection for diabetes mellitus and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

In November 2009, the Veteran sought to reopen his diabetes claim.  In support of his claim, he submitted copies of deck logs of the U.S.S. Dahlgren.  He also submitted an internet printout of an Agent Orange ship list which reflects that the U.S.S. Dahlgren was anchored in Da Nang harbor on June 4, 1967.  After reviewing the evidence, the RO denied such claim in the May 2010 rating decision and this appeal ensued.

Based on the procedural history outlined above, the last final and binding denial pertinent to this claim now under consideration is the August 2002 rating decision. 




At issue here is whether the evidence received since the last final rating decision relates to an unestablished fact that the Veteran was exposed to herbicides during service and raises a reasonable possibility that the Veteran's current type 2 diabetes mellitus is etiologically related to claimed exposure.  The Veteran's contention is that he was exposed to herbicides while serving aboard the U.S.S. Dahlgren. 

The evidence received since the final rating decision includes lay contentions; internet articles; service personnel records; additional VA medical and private medical evidence; excerpts from the deck logs of the U.S.S. Dahlgren; an alphabetized Agent Orange ship list; and letters from the National Archives and Records Administration.

The Board considered the newly received VA and private medical evidence, which show a continued diagnosis of diabetes.  These medical records are considered new evidence, but they are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  As indicated, one of the primary issues is whether the Veteran was actually exposed to herbicides during his military service, which the VA and private medical evidence does not address.  A current diagnosis of diabetes was already considered by the RO in 2002.  In addition, the fact that presumptive service connection is available for diabetes mellitus based on Agent Orange exposure in Vietnam was already considered by the RO in 2002.  

In support of his contention that he was exposed to herbicides during service, the Veteran submitted excerpts from the deck logs of the U.S.S. Dahlgren.  These logs document that the U.S.S. Dahlgren was anchored in Da Nang harbor in April 1967 and June 1967.  He also submitted an internet printout of an Agent Orange ship list which reflects that the U.S.S. Dahlgren was anchored in Da Nang Harbor on June 4, 1967, and sent a motorized whaleboat and captain's gig ashore at that time.
 
The Veteran's service personnel records, newly received in February 2004, show that he served aboard the U.S.S. Dahlgren from December 1965 through November 1967.  

The deck logs from the U.S.S. Dahlgren, the internet printout, and Veteran's service personnel records are considered new because they were not previously of record when the final denial was adjudicated.  However, they do not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, as they do not show that the Veteran was exposed to herbicides while he was on active duty.  The deck logs are general and do not name the Veteran by name; they give no indication that he set foot on the ground in Vietnam.  Also, while they clearly show that the U.S.S. Dahlgren was anchored in Da Nang harbor, they do not show that the Veteran served on an inland waterway in the Republic of Vietnam.  As such, these materials, while new, are not material.

The Board considered the newly submitted lay statements and August 2013 hearing transcript.  In these, the Veteran does not assert that he set foot on ground in Vietnam.  Rather, he asserts that he was exposed to Agent Orange because his ship, the U.S.S. Dahlgren, was extremely close to the landmass of Vietnam.  These statements are essentially cumulative of the theory that the Veteran was espousing at the time of the August 2002 denial of the claim; as such, they are not material.

New and material evidence has not been received to reopen this claim.  The evidence is either not new, or the new evidence does not bear directly and substantially upon the specific matter under consideration, and is not so significant that it must be considered in order to fairly decide the merits of the claim.  The requirements to reopen this claim have not been met, and the appeal must be denied. 

As new and material evidence to reopen the previously denied claim has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).






ORDER

New and material evidence has not been submitted sufficient to reopen a claim of service connection for diabetes mellitus, type 2, claimed as secondary to herbicide exposure; the appeal is denied.


REMAND

Concerning the claims for to service connection for prostate cancer, erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and Parkinson's disease, the Veteran was afforded VA examinations in April 2012.  However, the examiner did not provide an etiology opinion regarding any of the diagnosed disorders.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is required for the April 2012 examination provider to provide the requested etiology opinion.

As the Veteran has claimed entitlement to service connection for erectile dysfunction specifically as secondary to his prostate cancer, this claim is inextricably intertwined with the claim for service connection for prostate cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). As such, claim for service connection for erectile dysfunction must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostate cancer, erectile dysfunction, peripheral neuropathy, and Parkinson's disease.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the East Liverpool VA Medical Center (VAMC), dated since January 2013.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file or e-folder, forward the claims file to the physician that conducted the April 2012 VA examination for prostate cancer, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's prostate cancer began during active service or is related to any incident of service.

In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence:

a.  Service treatment records are negative for any complaint, treatment, or diagnosis of prostate cancer.

b.  Post service, the Veteran received a diagnosis of prostate cancer in March 1999.  He subsequently underwent a prostatectomy.

c.  The Veteran contends that his prostate cancer was caused by inhaling and ingesting chemicals while serving aboard the U.S.S. Dahlgren off the coast of Vietnam.

The examiner must provide a complete explanation for his opinion(s), based on his clinical experience, medical expertise, and established medical principles.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file or e-folder, forward the claims file to the physician that conducted the April 2012 VA examination for peripheral neuropathy of the bilateral upper and lower extremities, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.



The examiner must provide an opinion as to whether the Veteran's peripheral neuropathy of the bilateral upper and/or lower extremities began during active service or is related to any incident of service.

In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence:

a.  Service treatment records are negative for any complaint, treatment, or diagnosis of peripheral neuropathy.

b.  Post service, the Veteran received a diagnosis of diabetes mellitus, type 2, in December 1998.

c.  A March 2010 VA treatment record contains a diagnosis of diabetes mellitus with neuropathy.

d.  Diabetic peripheral neuropathy of the bilateral upper and lower extremities was diagnosed during the April 2012 VA examination.

e.  The Veteran contends that his peripheral neuropathy of the bilateral upper and lower extremities was caused by inhaling and ingesting chemicals while serving aboard the U.S.S. Dahlgren off the coast of Vietnam.

The examiner must provide a complete explanation for his opinion(s), based on his clinical experience, medical expertise, and established medical principles.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file or e-folder, forward the claims file to the physician that conducted the April 2012 VA examination for Parkinson's disease, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's Parkinson's disease began during active service or is related to any incident of service.

In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence:

a.  Service treatment records are negative for any complaint, treatment, or diagnosis of Parkinson's disease.

b.  Post service, the Veteran received a diagnosis of prostate cancer in August 2007.

c.  The Veteran contends that his Parkinson's disease was caused by inhaling and ingesting chemicals while serving aboard the U.S.S. Dahlgren off the coast of Vietnam.

The examiner must provide a complete explanation for his opinion(s), based on his clinical experience, medical expertise, and established medical principles.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided an SSOC which includes citation to and discussion of all pertinent laws and regulations.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


